DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US Publication No. 2009/0184235) in view of Nakazawa et al (US Publication No. 2008/0198213) and Okubo et al (US Publication No. 2011/0036406).
Regarding claim 1, Nomura discloses a photoelectric conversion element, comprising: a first electrode Fig 1, 11 ¶0063; a second electrode Fig 1, 13 ¶0063; a photoelectric conversion layer Fig 1, 12 ¶0063 between the first electrode Fig 1, 11 ¶0063 and the second electrode Fig 1, 13 ¶0063, wherein the photoelectric conversion layer Fig 1, 12 ¶0063 comprises: a first semiconductor material ¶0074 and a second semiconductor material ¶0074 and comprises an absorption peak in a first wavelength range corresponding to one color in the visible light region ¶0066 and the photoelectric conversion layer has a thickness of 50 nm to 500 nm ¶0022, 0084, 0059, 0067, 0105.
Nomura discloses all the limitations but silent on the molecular weight and the absorption coefficient of the material. 
Whereas Nakazawa discloses a photoelectric conversion layer that includes a high molecular weight material having an absorption coefficient in a visible light region of 50000 cm-1 or less ¶0041.While Okubo discloses a first semiconductor material ¶0074 that has a molecular weight of 3000 or more and a second semiconductor material that has a molecular weight of less than 3000 ¶0067-0068. Nomura, Nakazawa and Okubo are analogous art because they are directed to Photoelectric conversion layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nomura because they are from the same field of endeavor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorption coefficient range and having different molecular weight material to improve device efficiency Nakazawa¶0041 and Okubo ¶0008 and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claim 2, Okubo discloses wherein the first semiconductor material is a p-type semiconductor and the second semiconductor material is an n-type semiconductor ¶0067-0068, 0088, 0100.
Regarding claim 3, Okubo discloses wherein the first semiconductor material is an n-type semiconductor and the second semiconductor material is a p-type semiconductor ¶0067-0068, 0088, 0100, 0208 Table 1.
Regarding claim 5, Nomura discloses wherein the visible light region corresponds to a second wavelength range of 450 nm or more and 750 nm or less¶0066-0068.
Regarding claim 6, Nakazawa discloses wherein the first semiconductor material has the absorption coefficient of 50000 cm1 or less in the visible light region ¶0041.
Regarding claims 8-13, Okubo discloses wherein the first semiconductor material is represented by one of general formula (1) or (2) or (1-1)(1-1) or
 (2-1) or (2-2)(2-1) (2-2) or (3-1), (3-2), or (3-3)(3-1)(3-2) or (4) or (4-1) ¶0067-0087.
Regarding claims 15-20, Okubo discloses wherein the second semiconductor material is represented by one of general formula (5) or (6) or (5-1) or (5-2) or (6-1) or (6-2)(6-1) or (7-1), (7-2), or (7-3) or (8-1) or (8-2) or (9-1) or (9-2)(9-2) ¶0088-0110.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US Publication No. 2009/0184235) in view of Nakazawa et al (US Publication No. 2008/0198213) and Okubo et al (US Publication No. 2011/0036406) and in further view of Yamamoto et al (US Publication No. 2016/0149144).
Regarding claim 4, Nomura, Nakazawa and Okubo disclose all the imitations except for the specific wavelength. Whereas Yamamoto discloses wherein the second material has an absorption coefficient of 50000 cm-1 or more in one of a third wavelength range of 450 nm to 500 nm, a fourth wavelength range of 500 nm to 600 nm, or a wavelength range of 600 nm to 750 nm ¶0134. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorption coefficient range to improve device efficiency ¶0134 and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 7/7 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 14, Yamamoto discloses wherein the second semiconductor material comprises the absorption peak in one of a second wavelength range of 450 nm or more and less than 500 nm, a third wavelength range of 500 nm or more and less than 600 nm, or a fourth wavelength range of 600 nm or more and less than 750 nm, and the second semiconductor material comprises an absorption coefficient equal to 50000 cm-1 or more at the absorption peak ¶0134. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorption coefficient range to improve device efficiency ¶0134 and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 7/7 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,879, 314. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently recited broader claims are fully covered by the already patented claims. 
US Patent No. 10,879,314
Current Application
1. A photoelectric conversion element, comprising: a first electrode and a second electrode opposite to the first electrode; and a photoelectric conversion layer between the first electrode and the second electrode, wherein the photoelectric conversion layer includes a high-molecular semiconductor material and a low-molecular material, the high-molecular semiconductor material has a first absorption coefficient of 50000 cm.sup.−1 or less in a visible light region, the visible light region corresponds to a 
1. A photoelectric conversion element, comprising: a first electrode; a second electrode; a photoelectric conversion layer between the first electrode and the second electrode, wherein the photoelectric conversion layer comprises: 

a first semiconductor material that has a molecular weight of 3000 or more and has an absorption coefficient in a visible light region of 50000 cm-1 or less; and a second semiconductor material that has a molecular weight of less than 3000 and comprises an absorption peak in a first wavelength range corresponding to one color in the visible light region.

2. The photoelectric conversion element according to claim 1, wherein the high-molecular semiconductor material includes a p-type semiconductor, and the low-molecular material includes an n-type semiconductor.
2. The photoelectric conversion element according to claim 1, wherein the first semiconductor material is a p-type semiconductor and the second semiconductor material is an n-type semiconductor.
3. The photoelectric conversion element according to claim 1, wherein the high-molecular semiconductor material includes an n-type semiconductor, and the low-molecular material includes a p-type semiconductor.
3. The photoelectric conversion element according to claim 1, wherein the first semiconductor material is an n-type semiconductor and the second semiconductor material is a p-type semiconductor.
4. The photoelectric conversion element according to claim 1, wherein the low-molecular material has the second absorption coefficient of 50000 cm.sup.−1 or more in one of a third wavelength range of 450 nm to 500 nm, a fourth wavelength range of 500 nm to 600 nm, or a fifth wavelength range of 600 nm to 750 nm.
4. The photoelectric conversion element according to claim 1, wherein the second semiconductor material has an absorption coefficient of 50000 cm1 or more in one of a second wavelength range of 450 nm or more and less than 500 nm, a third wavelength range of 500 nm or more and less than 600 nm, or a fourth wavelength range of 600 nm or more and less than 750 nm.



Claims 5-6, 8-20 are also rejected as being dependent on claim 1.
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the prior art of record Namura fails to disclose the specific thickness of the photoelectric conversion layer (Page 12-13), the examiner disagrees and finds the argument unpersuasive. Namura discloses the thickness of the photoelectric conversion layer as described in ¶0022, 0084, 0059, 0067, 0105.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811